                Case: 3:21-cv-00096-wmc Document #: 53 Filed: 08/11/21 Page 1 of 3




                                  UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WISCONSIN

  NATIONAL WILDLIFE REFUGE ASSOCIATION,
                                                                     No. 3:21-cv-00096-wmc
  et al,
                              Plaintiffs,
                v.
  RURAL UTILITIES SERVICE, et al.
                              Federal Defendants,

  AMERICAN TRANSMISSION COMPANY, LLC, et
  al.
                              Intervenor-Defendants.
 ___________________________________
  NATIONAL WILDLIFE REFUGE ASSOCIATION,
  et al,                                                             No. 3:21-cv-000306-wmc
                              Plaintiffs,
                v.
  UNITED STATES ARMY CORPS OF ENGINEERS, et
  al.,
                              Federal Defendants.

  AMERICAN TRANSMISSION COMPANY, LLC, et
  al.
                              Intervenor-Defendants.


       DECLARATION OF DAVID R. ZOPPO IN SUPPORT OF MOTION FOR STAY


           I, DAVID R. ZOPPO, declare as follows:

           1.        I am an attorney duly licensed to practice law in the state of Wisconsin. I am a

partner of the law firm of Perkins Coie LLP in Madison, WI and am representing American

Transmission Company LLC, ATC Management Inc., ITC Midwest LLC, and Dairyland Power

Cooperative.
                                                       1
            Case: 3:21-cv-00096-wmc Document #: 53 Filed: 08/11/21 Page 2 of 3



       2.        I am familiar with the matter set forth herein and if called as a witness, I could

and would competently testify thereto.

       3.      Attached hereto as Exhibit A is a true and correct copy of a March 1, 2021 cover

letter transmitting ITC Midwest LLC’s Application for an Amended Right-of-Way for the Project

to USFWS.

       4.      Attached hereto as Exhibit B is a true and correct copy of a July 29, 2021 letter

from Justin Chasco, counsel for Dairyland Power Cooperative, to Sabrina Chandler, Refuge

Manager for USFWS.

       5.      Attached hereto as Exhibit C is a true and correct copy of an August 3, 2021 letter

from Sabrina Chandler, Refuge Manager for USFWS, to Justin Chasco, counsel for Dairyland

Power Cooperative.

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury, under the laws of the

United States, that the foregoing is true and correct to the best of my knowledge.



       Executed within the United States this 11th day of August, 2021


                                                       s/ David R. Zoppo
                                                       David R. Zoppo




                                                   2
       Case: 3:21-cv-00096-wmc Document #: 53 Filed: 08/11/21 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that on August 11, 2021, I electronically filed the forgoing document

with the Clerk of Court using the Court’s ECF system, which will serve the document on all

counsel of record registered for electronic filing in the above-captioned proceeding.



       Dated: August 11, 2021
                                                     /s/ Thomas C. Jensen
                                                     Thomas C. Jensen
